Case 1:20-mc-00212-AJN Document 5-13 Filed 05/21/20 Page 1 of 3




         EXHIBIT 13
5/19/2020                                       Entity
                   Case 1:20-mc-00212-AJN Document 5-13Information
                                                             Filed 05/21/20 Page 2 of 3




  NYS Department of State

  Division of Corporations


  Entity Information

  The information contained in this database is current through May 18, 2020.

                                    Selected Entity Name: VALE AMERICAS INC.
                                           Selected Entity Status Information
                           Current Entity Name: VALE AMERICAS INC.
                                  DOS ID #:          414682
                          Initial DOS Filing Date: NOVEMBER 09, 1976
                                   County:           NEW YORK
                                Jurisdiction:        DELAWARE
                                Entity Type:         FOREIGN BUSINESS CORPORATION
                           Current Entity Status: ACTIVE

                                     Selected Entity Address Information
            DOS Process (Address to which DOS will mail process if accepted on behalf of the entity)
            C T CORPORATION SYSTEM
            28 LIBERTY ST.
            NEW YORK, NEW YORK, 10005
                                          Chief Executive Officer
            PAUL CASBAR
            140 E RIDGEWOOD AVENUE
            SUITE 415 SOUTH TOWER
            PARAMUS, NEW JERSEY, 07652
                                         Principal Executive Office
            VALE AMERICAS INC.
            140 E. RIDGEWOOD AVENUE
            SUITE 415 SOUTH TOWER
            PARAMUS, NEW JERSEY, 07652
                                              Registered Agent
            C T CORPORATION SYSTEM
            28 LIBERTY ST.
            NEW YORK, NEW YORK, 10005

https://appext20.dos.ny.gov/corp_public/CORPSEARCH.ENTITY_INFORMATION?p_token=29446F7E2D99F8895F077FB8AF220D515968C4786243…   1/2
5/19/2020                                       Entity
                   Case 1:20-mc-00212-AJN Document 5-13Information
                                                             Filed 05/21/20 Page 3 of 3


                                   This office does not record information regarding the
                                      names and addresses of officers, shareholders or
                                    directors of nonprofessional corporations except the
                                    chief executive officer, if provided, which would be
                                 listed above. Professional corporations must include the
                                 name(s) and address(es) of the initial officers, directors,
                                         and shareholders in the initial certificate of
                                 incorporation, however this information is not recorded
                                        and only available by viewing the certificate.

                                                    *Stock Information

                               # of Shares        Type of Stock       $ Value per Share
                                             No Information Available

                          *Stock information is applicable to domestic business corporations.

                                                       Name History

                             Filing Date     Name Type              Entity Name
                            SEP 01, 2010     Actual         VALE AMERICAS INC.
                            MAY 13, 2008     Actual         VALE INCO AMERICAS INC.
                            JUL 16, 2004     Actual         INTERNATIONAL NICKEL INC.
                            NOV 09, 1976     Actual         INCO UNITED STATES, INC.

    A Fictitious name must be used when the Actual name of a foreign entity is unavailable for use in New York
     State. The entity must use the fictitious name when conducting its activities or business in New York State.

                     NOTE: New York State does not issue organizational identification numbers.

                                                Search Results New Search

            Services/Programs | Privacy Policy | Accessibility Policy | Disclaimer | Return to DOS
                                            Homepage | Contact Us




https://appext20.dos.ny.gov/corp_public/CORPSEARCH.ENTITY_INFORMATION?p_token=29446F7E2D99F8895F077FB8AF220D515968C4786243…   2/2
